Citation Nr: 0839002	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  03-27 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to December 
1969.  He had additional service with the United States Army 
Reserves from December 1969 to April 1978.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO) which denied service connection 
for tinnitus.  

The Board remanded the case to the RO for further development 
in February 2005.  Development has been completed and the 
case is once again before the Board for review.


FINDING OF FACT

The veteran's tinnitus is not etiologically related to active 
service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a February 2003 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with VCAA notice of the type 
of specific evidence necessary to establish a disability 
rating or effective date prior to the initial rating 
decision.  However, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  There is no indication that any notice 
deficiency reasonably affects the outcome of this case.  
Thus, the Board finds that any failure is harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006). 

Service treatment records are not available in this case.  
The RO has made several attempts to retrieve service 
treatment records.  The RO informed the veteran in a May 2003 
letter, that they were unable to locate his medical records 
and requested that the veteran send any service treatment 
records that he may have in his possession.  In a May 2003 
response, the veteran stated that he had submitted all 
evidence in his possession.  He stated that he was not 
treated in service for his hearing, therefore, did not have 
any military medical records for this claim.  VA treatment 
records, private treatment records, and VA examinations have 
been associated with the claims file.  VA has provided the 
veteran with every opportunity to submit evidence and 
arguments in support of his claim, and to respond to VA 
notices.  The veteran and his representative have not made 
the Board aware of any additional evidence that needs to be 
obtained prior to appellate review.  Therefore, the Board 
finds that the record is complete and the case is ready for 
review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2008).   
In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

As noted above, service treatment records are not available 
in the case.  In a May 2003 statement, the veteran indicated 
that he was not treated in service for his hearing 
disabilities.  

The veteran served in the Republic of Vietnam during the 
Vietnam era.  He reported exposure to acoustic trauma in 
service.  An April 2006 U.S. Army and Joint Services Records 
Research Center (JSRRC) response shows that the veteran's 
unit was subject to mortar attack.  The Board finds that the 
veteran was likely subject to acoustic trauma in service.  
Nonetheless, medical evidence of record does not show that 
the veteran's tinnitus is related to service or to in-service 
noise exposure.

Private treatment records show that the veteran's tinnitus 
had its onset in June 2002, many years after the veteran's 
separation from service.  The veteran was first diagnosed 
with tinnitus in July 2002.  Private treatment records show 
that the veteran was referred for ringing in the left ear and 
headaches since a June 2002 motor vehicle accident where he 
hit his head.  The veteran reported at that time, that he 
noticed symptoms of tinnitus and decreased hearing in the 
left ear after the accident.  

A July 2002 note from a private physician noted that the 
veteran continued to have tinnitus and left-ear hearing loss.  
The physician noted that the veteran's sensorineural hearing 
loss was likely related to service.  Because the July 2002 
note indicated a possible link between the veteran's tinnitus 
and service, the case was remanded for a VA audiological 
examination to determine the etiology of the veteran's 
tinnitus. 

A June 2005 VA audiological examination report notes that the 
claims file was reviewed extensively.  During the 
examination, the veteran reported exposure to noise from 
small arms fire, incoming mortar fire, a smoke generator, and 
a loud gas pump in service.  He reported that he was not 
around occupational noise after service.  The veteran 
reported that he had an auto accident approximately three 
years prior in which he hit his head.  The veteran reported 
that tinnitus began since the auto accident.  The veteran's 
tinnitus was bilateral and constant.  The examiner opined 
that tinnitus was less likely than not due to military 
service due to the late onset.  The veteran reported no 
history of ear infections or ear surgery and no family 
history of hearing loss. 

A second VA audiological examination was completed in June 
2008.  The claims file was reviewed.  The examiner noted that 
the veteran served in Vietnam as a petroleum supply 
specialist and that he had Reserve service until 1978.  The 
veteran reported exposure to noise from small arms fire, 
mortars, grenades during training, and constant helicopter 
and aircraft engine nose.  He also worked constantly around a 
loud fuel supply pump.  The veteran reported no significant 
noise exposure after service.  

The veteran reported that he was in a motor vehicle accident 
in 2002.  He had no loss of consciousness, but reported that 
he was told by an emergency room physician he may have had a 
mild concussion.  He stated that he first noticed his hearing 
loss and tinnitus after the accident.  The veteran was 
evaluated after the accident in July 2002.  The veteran 
stated that his physician believed that his hearing loss and 
tinnitus was likely present since Vietnam, but he just had 
not noticed them before.  The examiner noted findings in the 
private treatment reports.  The veteran was diagnosed with 
tinnitus, bilateral and constant.  The examiner stated that 
the veteran only noticed his tinnitus following his car 
accident in 2002.  He stated that because tinnitus is 
diagnosed by subjective perception, the veteran did not have 
tinnitus prior to 2002.  He opined therefore, that the 
veteran's current tinnitus was not caused by or a result of 
in-service acoustic trauma or noise exposure, and was most 
likely a result of the motor vehicle accident in 2002. 

According to CAVC, "the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 
470 (1993).   The credibility and weight to be attached to 
these opinions is within the province of the Board. Id.   In 
this case, two VA audiologists have opined that the veteran's 
tinnitus is not related to service.  The examiners based 
their opinions on a review of the claims file, examination 
and interview of the veteran.  Both examiners provided 
reasons and bases for their opinions.  Therefore, the Board 
finds that the VA opinions provide the most probative 
evidence as to the etiology of the veteran's tinnitus in this 
case.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(holding that VA may favor the opinion of one competent 
medical expert over that of another when VA gives an adequate 
statement of reasons and bases).  

Medical evidence of record clearly reflects a current 
diagnosis of tinnitus.  Tinnitus, however, is not shown to 
have been incurred in service, and probative medical evidence 
shows that the veteran's tinnitus is not related to in-
service acoustic trauma or noise exposure.  In light of the 
foregoing, the Board finds that service connection for 
tinnitus is not warranted.  

C.  Conclusion

Although the veteran has diagnosed tinnitus, tinnitus was not 
incurred or aggravated in service, and no nexus has been 
established between the veteran's current tinnitus and noise 
exposure in service.  Therefore, the Board concludes the 
preponderance of the evidence is against finding that the 
veteran has tinnitus etiologically related to active service.  
The appeal is accordingly denied.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the veteran's claim.




ORDER

Service connection for tinnitus is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


